Title: Arrangement of the Continental Army, 1 January 1778
From: Washington, George
To: 



[Valley Forge, 1 January 1778]

Arrangement of the Army for the Campaign 1778—& present state of the Battalions this 1st day of Jany 1778.

          
            [Maj. Gen.
            Brig.
            Regt.
            Col.
            Statey
            Strength]
          
          
            
            
            
            
            
            [Regt.
            Brig.
            Div.]
          
          
            Marqs de la Fayette
          
          
            
            Mulenberg
          
          
            
            
            1st
            Hendricks
            Virga
             187
            
            
          
          
            
            
            5.
            Jos. Parker
            Ditt.
             318
            
            
          
          
            
            
            9.
            Matthews
            Do
            
            
            
          
          
            
            
            13.
            Russell
            Do
             150
            
            
          
          
            
            
            
            
            
            
             655
            
          
          
            
            Woodford
          
          
            
            
            3
            
            Do
             285
            
            
          
          
            
            
            7.
            McClanahan
            Do
             411
            
            
          
          
            
            
            11.
            Morgan
            Do
             295
            
            
          
          
            
            
            15.
            Mason
            Do
             279
            
            
          
          
            
            
            
            
            
            
            1270
            
          
          
          
            
            Scott
          
          
            
            
            4.
            
            Do
             252
            
            
          
          
            
            
            8
            Beauman
            Do
              65
            
            
          
          
            
            
            12.
            Wood
            Do
             450
            
            
          
          
            
            
            
            Gibson State
            Do
             394
            
            
          
          
            
            
            
            
            
            
            1161
            
          
          
            
            
            
            
            
            
            
            3086
          
          
            Baron Kalb
          
          
            
            Weedon
          
          
            
            
            2.
            Febiger
            Do
             364
            
            
          
          
            
            
            6.
            
            Do
             209
            
            
          
          
            
            
            10.
            Stephens
            Do
             401
            
            
          
          
            
            
            14.
            Lewis
            Doy
             245
            
            
          
          
            
            
            
            
            
            
            1219
            
          
          
            
            Smallwood
          
          
            
            
            1
            Stone
            Maryd
             215
            
            
          
          
            
            
            3.
            Gist
            Do
             325
            
            
          
          
            
            
            6.
            Williams
            Do
             186
            
            
          
          
            
            
            7.
            Richardson
            Do
             198
            
            
          
          
            
            
            
            
            
            
             924
            
          
          
            
            
            2.
            Price
            Do
             222
            
            
          
          
            
            
            4.
            Hall
            Do
             268
            
            
          
          
            
            
            5.
            Gunby
            Do
             266
            
            
          
          
            
            
            
            German
            Bn
             287
            
            
          
          
            
            
            
            
            
            
            1043
            
          
          
            
            
            
            
            
            
            
            3186
          
          
            St Clair
          
          
            
            Wayne
          
          
            
            
            1
            Chambers
            Pena
             349
            
            
          
          
            
            
            2.
            Becker
            Do
             110
            
            
          
          
            
            
            7.
            Irvine
            Do
             200
            
            
          
          
            
            
            10.
            Nagle
            Do
             216
            
            
          
          
            
            
            
            
            
            
             875
            
          
          
            
            
            3.
            Craig
            Do
             171
            
            
          
          
            
            
            6.
            Magaw
            Do
             165
            
            
          
          
            
            
            9.
            Butlar
            Do
             190
            
            
          
          
            
            
            11.
            Humpton
            Do
             159
            
            
          
          
            
            
            
            
            
            
             685
            
          
          
            
            
            4.
            Cadwallader
            Do
             149
            
            
          
          
            
            
            5.
            Johnson.
            Do
             283
            
            
          
          
            
            
            8.
            Brodhead
            Do
             355
            
            
          
          
            
            
            12.
            
            Do
             208
            
            
          
          
            
            
            
            
            
            
             995
            
          
          
            
            
            
            
            
            
            
            2555
          
          
          
            ArnoldLincoln
            2 Brigadrs & Light Troops.
          
          
            
            Glover
          
          
            
            
            
            Shepperd
            Mas.
             377
            
            
          
          
            
            
            
            Wigglesworth
            Do
             391
            
            
          
          
            
            
            
            Vose
            Do
             383
            
            
          
          
            
            
            
            Biggelow
            Do
             358
            
            
          
          
            
            
            
            
            
            
            1509
            
          
          
            
            Patterson
          
          
            
            
            
            Marshall
            Do
             302
            
            
          
          
            
            
            
            Brewer
            Do
             315
            
            
          
          
            
            
            
            Bradford
            Do
             355
            
            
          
          
            
            
            
            Tupper
            Do
             354
            
            
          
          
            
            
            
            
            
            
            1326
            
          
          
            
            Learned
          
           
            
            
            
            Bailey
            Do
             397
            
            
          
          
            
            
            
            Wesson
            Do
             365
            
            
          
          
            
            
            
            Jackson
            Do
             308
            
            
          
          
            
            
            
            Jackson
            16.
                
            
            
          
          
            McDougall
          
          
            
            Poor
          
          
            
            
            
            Scammell
            N.H.
             378
            
            
          
          
            
            
            
            Scilley
            Do
             279
            
            
          
          
            
            
            
            Hale
            Do
             316
            
            
          
          
            
            
            
            Lee
            16
                
            
            
          
          
            
            Varnum
          
          
            
            
            
            Green
            R.I.
             290
            
            
          
          
            
            
            
            Angell
            Do
             275
            
            
          
          
            
            
            
            Sherburn
            16
            
            
            
          
          
            
            
            
            Henley
            16
                
            
            
          
          
            
            Huntington
          
          
            
            
            
            Prentis
            Con.
             489
            
            
          
          
            
            
            
            Webb
            Do
             301
            
            
          
          
            
            
            
            Bradley
            Do
             422
            
            
          
          
            
            
            
            Swift
            Do
             474
            
            
          
          
            
            
            
            
            
            
            1686
            
          
          
            Lord Stirling
          
          
            
            Maxwell
          
          
            
            
            3
            Dayton
            Jersy
             211
            
            
          
          
            
            
            4
            Martin
            Do
             251
            
            
          
          
            
            
            2
            Shrieve
            Do
             226
            
            
          
          
            
            
            1
            Ogden
            Do
             227
            
            
            
          
          
            
            
            
            
            
            
             915
            
          
          
            
            McIntosh
          
          
            
            
            1:
            Carolina
            Car.
            
            
            
          
          
            
            
            2
            Do
            Do
            1079
            
            
          
          
          
            
            
            
            Hazen
            
             413
            
            
          
          
            
            
            
            Hall
            Delae
             220
            
            
          
          
            
            
            
            
            
            
            1712
            
          
          
            
            
            
            Malcolm
            16
             182
            
            
          
          
            
            
            
            Heartley
            16.
             228
            
            
          
          
            
            
            
            Grayson
            16
             234
            
            
          
          
            
            
            
            Stewart
            16.
             300
            
            
          
          
            
            
            
            
            
            
             944
            
          
          
            Nixon
          
          
            
            
            
            Nixon
            Mas.
            
            
            
          
          
            
            
            
            Greyton
            Do
            
            
            
          
          
            
            
            
            Putnam
            Do
            
            
            
          
          
            
            
            
            Alden
            Do
                
            
            
          
          
            Parsons
          
          
             
            
            
            Wyllys
            Cont
            
            
            
          
          
            
            
            
            Durkee
            Do
             458
            
            
          
          
            
            
            
            Chandler
            Do
             448
            
            
          
          
            
            
            
            Meigs
            Do
                
            
            
          
          
            Clinton
          
          
            
            
            
            Courtland
            N.Y.
             202
            
            
          
          
            
            
            
            Livingston
            Do
             232
            
            
          
          
            
            
            
            S. B. Webb
            16.
            
            
            
          
          
            
            
            
            Spencer
            16.
             196
            
            
          
        
